Citation Nr: 0737671	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  05-38 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for chronic sinusitis.

2.  Entitlement to service connection for residuals of a 
right tibia stress reaction.

3.  Entitlement to service connection for residuals of a left 
tibia stress reaction.

4.  Entitlement to service connection for residuals of a 
pelvic stress fracture.  


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

Jennifer R. White, Law Clerk


INTRODUCTION

The veteran served on active duty from July 2000 to September 
2004. 
 
These matters come before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2004 rating decision 
prepared by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina.  The veteran 
has since relocated to the Huntington, West Virginia area and 
requests that her claims file be transferred to the 
Huntington RO. 

The issue of entitlement to service connection for chronic 
sinusitis is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


FINDINGS OF FACT

1.  There is no competent medical evidence that the veteran 
currently suffers from residual disability from bilateral 
tibia stress reactions.

2.  There is no competent medical evidence that the veteran 
currently suffers from residual disability from a stress 
fracture of the pelvis. 

 
CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service 
connection for bilateral stress reactions have not been met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.303 (2007). 
 
2.  The criteria for establishing entitlement to service 
connection for a stress fracture of the pelvis have not been 
met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.303 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence she has in 
her possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, 487 F.3d 881.

In this case, in a May 2004 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence she has in her possession that pertains to the 
claim.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records and VA examination report.    

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate her claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided and there has been a complete review of 
all the evidence without prejudice to the veteran.  As such, 
there is no indication that there is any prejudice to the 
veteran by the order of the events in this case.  See 
Pelegrini, 18 Vet. App. 112; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the veteran's 
claims, any question as to an appropriate disability rating 
or effective date to be assigned is rendered moot.  Any error 
in the sequence of events or content of the notice is not 
shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, 487 F.3d 881.  Thus, any such error is harmless and 
does not prohibit consideration of these matters on the 
merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 
473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).  Evidence of continuity of symptomatology from the 
time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board notes that the veteran served during the Gulf War 
era.  However, since the veteran was never deployed and did 
not serve overseas during her time in service, she does not 
qualify for any of the Gulf War presumptions.  

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

 
A.  Bilateral Tibia Stress Reactions
 
Having carefully considered the veteran's claim in light of 
the record and the applicable law, the Board concludes that 
the preponderance of the evidence is against the claim and 
the appeal as to this issue will be denied.  The veteran's 
service medical records show that she complained of bilateral 
tibia stress reactions (also called shin splints) on many 
occasions in service beginning in April 2002 and continuing 
until August 2003.  A bone scan conducted in June 2002 showed 
irregular linear areas of markedly increased tracer uptake 
along the posteromedial borders of both tibias.  The 
diagnosis was bilateral tibial stress reactions with no 
evidence of stress fractures.  

The VA examiner, in an examination report dated July 2004, 
reported that the veteran's form and function of muscles in 
her thighs and legs were bilaterally symmetric.  
Additionally, there was no muscle or bone tenderness or 
atrophy.  The examiner reported there was no pathology 
identified with which to render a diagnosis concerning the 
veteran's bilateral tibia stress reactions.  The radiological 
report associated with the VA examination indicated no 
fractures, no osseous abnormalities, and normal 
mineralization.  The results were negative concerning the 
veteran's tibias and fibulas.  

The veteran was medically discharged in May 2004 for her 
chronic pelvic and lower extremity pain.  The medical 
evaluation board findings noted that the veteran's physical 
examinations showed tenderness on the tibia medial sides.  
However, as stated previously, the VA examiner found no 
tenderness in the veteran's tibia areas two months later.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 
1131.  In the absence of proof of present disability there 
can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) 
(38 U.S.C.A. § 1110 requires existence of present disability 
for VA compensation purposes); see also Wamhoff v. Brown, 8 
Vet. App. 517, 521 (1996). 
 
While the veteran has indicated she suffers from pain, pain 
alone, without a diagnosed or identifiable underlying malady 
or condition does not in and of itself constitute disability 
for which service connection may be granted.  Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999) appeal dismissed in 
part, and vacated and remanded in part, Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  In the absence of 
a chronic pathological process associated with the veteran's 
bilateral tibial stress reaction, there is no reasonable 
basis to establish service connection.

B.  Stress Fracture of the Pelvis

Having carefully considered the veteran's claim in light of 
the record and the applicable law, the Board concludes that 
the preponderance of the evidence is against the claim and 
the appeal as to this issue will be denied.  In this matter, 
the veteran's service medical records show the veteran 
reported pain in her pelvic region beginning in August 2000 
when the veteran was in basic training.  She was subsequently 
diagnosed in October 2000 by x-ray evidence as having 
bilateral pelvic rami stress fractures.  The veteran was 
placed on profile with an end date of January 2001.  The next 
mention of complaints of pelvic pain in the veteran's medical 
records is in March 2002.  At that time the results of x-rays 
were negative for abnormalities.  In April 2002, the veteran 
was given a three-phase bone scan.  The result was that there 
was no scintigraphic abnormality to explain the veteran's 
complaints of pain.  The next mention of hip/pelvic pain is 
recorded in March and April 2003.  Records from April 2003 
show that a second bone scan of the veteran's hips was also 
negative.  An MRI was conducted on the veteran during May 
2003.  The final impression was an unremarkable MRI of the 
hips.  The veteran's medical records contain complaints of 
pelvic pain from this time until she is put on permanent 
profile in January 2004.  

The veteran was medically discharged in May 2004 for her 
chronic pelvic and lower extremity pain.  The medical 
evaluation board findings show that although the veteran 
complains of excruciating pain in her pelvic area, there is 
no objective evidence of disability presented during 2002-
2003 when the veteran was subjected to numerous bone scans, 
x-rays and an MRI.

That the veteran complained of pain as residual of her in 
service stress fracture is not enough; there must be a 
current, chronic disability resulting from that injury or 
disease.  However, upon VA examination in July 2004, the 
examiner found no current pathology on which to render a 
diagnosis.  The examiner reported the following findings:  
general form and outline of the pelvis was normal; no pain on 
compression; no heat, redness or swelling around the hip 
joints; the medial malleolus distance is 77.5 cm; no pressure 
points on the feet indicative of asymmetry; no disturbance of 
bowel or bladder; full range of motion of the hips without 
pain in the muscle compartments or otherwise; and x-ray 
results were negative for abnormality.  In a radiological 
report dated July 2004, the examiner states that the 
veteran's pelvis has normal mineralization with no fractures 
or osseous abnormalities.  The hip and sacroiliac joints were 
deemed unremarkable.

While the veteran has complained of pain, there is no 
evidence of any current disability to account for the 
complaints of pain, as all objective findings are normal.  As 
noted above, pain alone, without a diagnosed or identifiable 
underlying malady or condition does not in and of itself 
constitute disability for which service connection may be 
granted.  Sanchez-Benitez, supra.  In the absence of a 
chronic pathological process associated with the veteran's 
claimed stress fracture of the pelvis, there is no reasonable 
basis to establish service connection.  See also 38 U.S.C.A. 
§§ 1110, 1131; Brammer, Degmetich, and Wamhoff, all supra.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

Entitlement to service connection for residuals of right 
tibia stress reaction is denied.

Entitlement to service connection for residuals of left tibia 
stress reaction is denied.

Entitlement to service connection for residuals of a pelvic 
stress fracture is denied.  




REMAND

The veteran also claims service connection for chronic 
sinusitis.  In this matter, the veteran's service medical 
records show the veteran reported sinus problems beginning in 
January 2002, which was diagnosed at that time as an upper 
respiratory infection.  In July 2002, the veteran was 
diagnosed with a viral syndrome with a runny nose.  In 
February 2003, the veteran was diagnosed with an upper 
respiratory infection with a runny nose.  In a medical record 
from March 2003, the veteran reported having sinus problems 
for the previous two weeks.  In May 2003, the veteran was 
diagnosed with an upper respiratory infection and she 
complained of a stuffy/runny nose.  In July 2003, the veteran 
was diagnosed with sinusitis.  In an emergency room record 
dated August 2004, the veteran reported that she had chronic 
sinusitis for the previous two years and that she had a 
structural abnormality diagnosed in July 2004.  She was 
diagnosed with a sinus infection.        

Upon VA examination in July 2004, the examiner found no 
evidence of sinusitis.  The examiner reported no sign of 
active, acute or chronic disease of the sinuses. 
X-rays showed a negative sinus series of the frontal, 
ethmoid, sphenoid and maxillary sinuses.  However, another 
radiological report dated later the same day following facial 
trauma found bilateral concha bullosa, and bilateral 
maxillary sinus mucoperiosteal thickening of the veteran's 
sinuses.  The radiologist stated that these are factors 
suggestive of paranasal sinus disease.  

Due to the conflicting x-ray reports, it is unclear whether 
the veteran actually suffers from chronic sinusitis.  Thus, 
remand for a new VA examination is necessary.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate her claim for service connection, 
but she was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  Thus, on remand the RO/AMC 
should provide corrective notice.  
        
1.  Please send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that advises the veteran 
that a disability rating and effective date 
will be assigned if service connection is 
awarded, to include an explanation as to the 
information or evidence needed to establish a 
disability rating and effective date for the 
claims on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

2.  Ask the veteran to provide the names 
and addresses of all medical care 
providers who treated her for a sinus 
disorder since her discharge from 
service.  After securing the necessary 
release, the records should be obtained.

3.  The veteran should be afforded a VA 
sinus examination to determine whether 
the veteran currently suffers from a 
chronic sinus disorder, and if so, 
whether such disorder is related to 
service.  The claims folder should be 
made available to the examiner for review 
before the examination.  All indicated 
tests, including 
x-rays, should be conducted and the 
results reported.  Following examination 
of the veteran and review of the claims 
file, the examiner should provide a 
diagnosis for any extant sinus disorder 
and provided an opinion as to whether a 
chronic sinus condition is related to 
service.  A rationale for the opinion 
should be provided.

4.  After the development requested above 
has been completed to the extent 
possible, review the record.  If the 
benefit sought on appeal remains denied, 
the appellant and representative, if any, 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112.


		
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


